Citation Nr: 0335435	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).   

3.  Entitlement to service connection for nervousness, to 
include as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle and joint pain, to include as due to an undiagnosed 
illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rash on the left elbow, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and from September 1990 to May 1991, which included 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He also had additional service with 
the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which addressed the issues 
on appeal.

This decision will address the issues involving service 
connection for a back condition and for PTSD.  However, the 
remainder of the issues will be discussed in the remand 
portion of this decision following the order. 




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has made all reasonable efforts 
to obtain and fully develop all evidence necessary for the 
equitable disposition of the claims.

2.  The veteran's low back condition was first identified 
many years after service, and no competent medical evidence 
indicates that it was incurred in or aggravated by service.

3.  An unappealed January 1998 rating decision denied service 
connection for PTSD.

4.  The additional evidence presented since the January 1998 
rating decision is new and material. 

5.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 
3.307, 3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

2.  A January 1998 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  The additional evidence presented since the January 1998 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2003).  

4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1154, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
condition and for PTSD.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits are relevant to this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A.  This provision of the 
law codifies VA's duty to assist and essentially provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claims.  In a rating 
decision issued in January 2002, a statement of the case 
issued in May 2002, as well as various letters by the RO, the 
veteran was provided with notice as to the applicable laws 
and regulations as well as the reasons and bases for the 
denial of his claims.  A May 2001 letter by the RO also 
notified the veteran of the enactment of the VCAA, as well as 
which evidence, if any, he should obtain and which evidence, 
if any, VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 
U.S.C.A. § 5103.  

The May 2001 letter notified the veteran that he had 90 days 
to submit any additional evidence.  The Board notes that 
several recent cases from the Federal Circuit invalidated a 
portion of the VA regulation the Board utilized to notify a 
claimant of the VCAA pursuant to 38 U.S.C.A. § 5103.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  See also Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Board points out, however, that 
evidence was submitted by the veteran and developed by VA 
well after the one-year period following the May 2001 letter.  
As such, the Board finds that there is no prejudice to the 
veteran by the Board deciding the veteran's claims at this 
time.  See Bernard, supra.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In this case, there do not appear to be any outstanding 
medical records that are relevant to the veteran's claims for 
service connection for a back condition and for PTSD.  The 
record shows that the RO has secured all medical records 
identified by the veteran and his representative.  The 
veteran was also afforded orthopedic and psychiatric 
examinations by VA in connection with the issues on appeal.  
The Board is therefore unaware of any outstanding evidence 
that would be relevant to this appeal. 

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been attempted and completed, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is therefore appropriate.

II.  Service Connection for a Back Condition

The veteran claims that he suffers from a back condition as a 
result of a motor vehicle accident while on active duty in 
the Persian Gulf.  He alleges that he was sitting in a parked 
truck when it was struck from behind by another vehicle.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b) (2003).

In this case, none of the veteran's service medical records 
makes any reference to back problems.  There is also no 
evidence confirming the veteran's account of having been 
struck from behind while sitting in a parked truck during his 
service in the Persian Gulf.   

Medical evidence developed after the veteran's separation 
from active duty in May 1991 also fails to show a 
relationship between a current back condition and service.  
At a VA general medical examination in October 1995, the 
veteran reported low back pain since returning from the 
Persian Gulf, but made no mention of the alleged motor 
vehicle accident.  Following a physical examination, no 
clinical diagnosis was provided.  Instead, the examiner 
simply listed "low back pain" in the diagnosis section.  
The veteran was also seen by A.H., Jr., M.D., for complaints 
of low back pain on several occasions from 1997 to 1999.  
However, Dr. A.H. offered no clinical diagnosis and made no 
reference to the veteran's service as a possible etiological 
cause of his pain.  

A diagnosis pertaining to the veteran's back was eventually 
diagnosed at a VA examination in November 2001.  It was at 
that examination that the veteran first mentioned the motor 
vehicle accident in the Persian Gulf in which he was struck 
from behind while sitting in a parked truck.  According to 
the veteran, he was not treated initially after the accident 
because the onset of pain did not occur until one month after 
he returned home from the Persian Gulf.  A physical 
examination revealed no significant findings.  The diagnostic 
assessment included: "Lower back pain with occasional 
radicular type symptoms but no significant physical exam 
abnormalities" and "occasional neck stiffness with 
bilateral shoulder pain with occasional radicular symptoms 
but no significant physical exam abnormalities."  X-rays 
subsequently taken revealed very minimal degenerative changes 
of the cervical spine and mild degenerative changes of the 
lumbar spine.  The examiner did not offer an opinion relating 
these X-ray findings to service. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back condition.  Arthritis 
involving the spine was not shown in service or during the 
one year presumptive period after service.  In fact, 
arthritis was not identified until November 2001, over ten 
years after the veteran's separation from active duty.  Also, 
no medical professional has attributed the veteran's back 
condition to service.  Although the November 2001 examination 
report included the veteran's unverified history of a motor 
vehicle accident in the Persian Gulf, this is merely 
information recorded by a medical professional rather than a 
medical nexus opinion.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, no medical evidence supports the 
veteran's claim for service connection for a back condition.

The Board has also considered the veteran's lay statements in 
support of his claim.  The Board emphasizes, however, that as 
a layperson the veteran is not competent to testify as to the 
etiology of his back condition.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, the veteran's lay statements are of limited 
probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back condition.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.





III.  Service Connection for PTSD

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In January 1998, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  In reaching this 
decision, the RO considered the veteran's service medical 
records, none of which made any reference to psychiatric 
problems.  The RO also considered a December 1997 VA 
psychiatric examination report which included a medical 
opinion that the veteran did not meet the criteria for PTSD.  
The only psychiatric diagnosis was social phobia.  Therefore, 
the RO denied the veteran's claim on the basis that the 
veteran did not have PTSD.  The veteran was notified of that 
decision and of his appellate rights in a letter dated 
January 1998; however, he did not seek appellate review 
within one year of notification.  Therefore, that decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In March 2001, the veteran attempted to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence.  Parenthetically, the Board notes that the RO 
reopened the veteran's claim on the basis of new and material 
evidence.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal regardless of 
the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  Therefore, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
since the prior final decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
January 1998 rating decision includes a psychological report 
from E.A., Ph.D., which lists a diagnosis of PTSD. This 
report is new and material because it was not associated with 
the claims file at the time of the January 1998 rating 
decision and contains a diagnosis of PTSD.  Hodge, 155 F.3d 
at 1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for PTSD is 
reopened.  

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held that before the Board can address a question that has 
not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The 
January 2002 rating decision on appeal reopened the veteran's 
claim for service connection for PTSD before denying the 
claim on the merits following a de novo review.  That 
decision, along with a statement of the case issued in May 
2002 and a supplemental statement of the case issued in 
August 2003, notified the veteran of all applicable laws and 
regulations pertaining to service connection for PTSD.  Under 
these circumstances, the Board may proceed to adjudicate this 
claim without prejudice to the veteran.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran suffers from PTSD.  As 
noted, Dr. E.A. diagnosed the veteran as having PTSD.  The 
problem with that opinion, however, is that it does not 
appear to be based on a review of the veteran's claims file, 
thereby diminishing the probative value.  See Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  See also Grover v. West, 12 Vet. App. 109, 112 
(1999); Jones v. West, 13 Vet. App. 129 (1999).  

In contrast, two VA examiners who reviewed the veteran's 
claims file determined that the veteran does not have PTSD.  
In a December 1997 psychiatric examination report, a VA 
examiner determined that the veteran did not meet the 
criteria for PTSD because he was unable to provide any 
specific information concerning a stressful event in service.  
The only stressful event identified by the examiner was an 
incident that occurred outside of the military when the 
veteran hit a person with his car.  The only Axis I diagnosis 
was social phobia.  A VA examiner in March 2003 also 
determined that the veteran did not meet the criteria for 
PTSD based on the lack of a stressful event in service.  
Instead, the diagnoses included anxiety disorder, not 
otherwise specified, and dysthymia.  

Since these opinions were provided following a review of the 
claims file and supported by sound rationale, the Board finds 
that they are of significantly greater probative value than 
the medical opinion provided by Dr. E.A..  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board also finds that the veteran's own 
lay statements in support of his claim are of little 
probative value.  See Grottveit and Espiritu, both supra.

In conclusion, the Board finds that the veteran does not 
suffer from PTSD.  Under these circumstances, the Board need 
not discuss the element concerning the sufficiency of his 
alleged stressors.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  In short, the appeal is 
denied.


ORDER

Service connection for a back condition is denied.

Service connection for post-traumatic stress disorder is 
denied. 


REMAND

The veteran claims that he suffers from a nervous condition, 
chronic fatigue, a rash on his left elbow, and muscle and 
joint pain.  In his March 2001 claim to reopen, the veteran 
indicated that he was exposed to Agent Orange while serving 
in Vietnam and that he was also a veteran of the Persian Gulf 
War.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R.       
§ 3.307(a)(6)(iii) (2003).  In addition, service connection 
for a chronic disability due to undiagnosed illness arising 
from service in the Southwest Asia theater of operations 
during the Persian Gulf War may be compensated under 38 
U.S.C.A.     § 1117 and 38 C.F.R. § 3.317.  

The Board notes that there is no indication in either the 
rating decision or in the statement of the case that the law 
and regulations pertaining to herbicide exposure or Persian 
Gulf service were considered by the RO.  The Court has stated 
that there is no requirement that the veteran specify with 
precision statutory provisions or corresponding regulations 
under which he is seeking benefits.  The Court also stated 
that VA has a duty to distribute full information regarding 
all benefits and services to which the veteran may be 
entitled.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  
Moreover, the statement of the case must be complete enough 
to allow the veteran to present written and/or oral arguments 
before the Board and must contain a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  38 C.F.R.     § 19.29 (2003).  Accordingly, 
this case must be remanded to the RO for consideration of the 
claim under 38 U.S.C.A. § 1117 and 38 C.F.R. §§ 3.397, 3.309, 
3.317, and for proper notification to the veteran of the 
same.

The Board also finds that additional medical development is 
required concerning his claim for service connection for 
nervousness.  As noted above, a VA examiner in March 2003 
diagnosed the veteran with anxiety disorder, not otherwise 
specified, and dysthymia.  The examiner then stated that, 
although the veteran had not been exposed to a traumatic 
event while serving in Vietnam or the Persian Gulf, the 
entire experience tended to make him fairly depressed.  Based 
on this opinion, the examiner should be requested to clarify 
whether the veteran's psychiatric diagnosis is related to 
service. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
psychiatric examination by the same 
examiner who examined him in March 2003.  
If that examiner is unavailable, the case 
should be referred to another suitably 
qualified examiner.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings from the examination, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder, currently diagnosed as anxiety 
disorder, not otherwise specified, and 
dysthymia, or any other psychiatric 
disorder, is related to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  Thereafter, the RO should review the 
veteran's claims, to include 
consideration of the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. §§ 3.307, 
3.309, 3.317. If any of the benefits 
sought are not granted, the veteran and 
his representative must be furnished a 
Supplemental Statement of the Case that 
includes adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND, and be given an 
opportunity to submit written or other 
argument in response thereto.  

The purpose of this REMAND is obtain additional evidence and 
to accord the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



